Chaplin had also stayed Truett, by injunction, from carrying away the vessel.
During the pendency of these suits, and before Truett had pleaded to the action of trover, or answered the bill of injunction, Chaplin and Truett came to a parol agreement to settle all lawsuits and matters in controversy between them. Truett, in compliance with his part of the *Page 73 
agreement, delivered to Chaplin his obligation for $75, and his written promise, with security thereto, to deliver to Chaplin 100 gallons of molasses on a certain day; and Chaplin, in consideration   (179) thereof, agreed to dismiss his suits within ten days and pay his own costs; and in further performance of the agreement, Chaplin gave to Truett a receipt for $6 in full of all demands and lawsuits which he, Chaplin, had against him, Truett.
After this agreement between the parties, Chaplin, without the knowledge or consent of Truett, took a judgment by default in the action of trover, afterwards executed a writ of inquiry, and obtained final judgment for $2,210, issued his execution, caused it to be levied on the Farmer'sDaughter, then in Truett's possession, sold her under the execution, and became himself the purchaser at the price of $750, and took the vessel and carried her away.
For Chaplin's breach of contract Truett brought this action in Tyrrell County Court, whence it was carried by appeal to the Superior Court, and tried before Daniel, J.
Truett, on the trial, proved by the only three witnesses who knew anything of the contract, the terms of it as in substance above stated; and further, that Chaplin, when he made it, was not intoxicated, but sober; that it was made between the hours of 11 and 3 of 21 June, 1822. He proved, also, by the person who wrote the receipt for $6 before mentioned, the signing of it by Chaplin, though the witness did not see the money paid.
The defendant, in his defense, alleged that he expected to prove that Truett, at a sale made by the wreck master in Carteret County, about two years before this contract, purchased the Farmer's Daughter for Chaplin, the former owner, and afterwards held her, claiming her as his own. This evidence was objected to, but the court received it. And much contradictory evidence was given of the declarations and conversations of the parties, tending to show that at the time of the contract the title to the Farmer's Daughter was in the one or the   (180) other.
Chaplin contended, also, that the two notes which Truett had given him as above mentioned were for the freight of the vessel from North Carolina to Bermuda.
The court charged the jury that if the defendant agreed to dismiss his suits in Currituck and did not do it, the plaintiff was entitled to recover; and if they should be satisfied that Truett had purchased the vessel at a wreck sale, or had title to the vessel, then they should give damages to the amount of her value; but if they were of opinion that the vessel belonged to the defendant, and the sums mentioned in the two notes were the price of the freight of the vessel to Bermuda, then the plaintiff was *Page 74 
entitled to recover but nominal damages for the breach of the contract, as no other property was levied on, or other injury shown. The court further charged that if the vessel was the property of the defendant the agreement to dismiss the suits in Currituck, on a settlement of all transactions between them, did not divest the defendant of his property in the vessel; but that the defendant would be permitted to set up his title whenever he could fairly get the possession. All the plaintiff could claim would be damages for a breach of contract.
Verdict for defendant, new trial refused, judgment, and appeal.
There are two objections made in this case to the opinion of the court. The first relates to testimony offered by the defendant; the second to the charge given to the jury. With respect to the first, I think it is not sustainable. The contract by which it was alleged the parties had settled their disputes were not committed to writing, and there could be no objection to either party's showing how their rights stood at the time when such contract was entered into, because (181) by doing so it would more satisfactorily appear whether those rights were taken into consideration and included in it. If they were included in the contract, such evidence would not and ought not to have any tendency to invalidate it; if they were not, the contract, as to them, was a nullity, and the evidence was properly allowed.
The other objection is that the jury was told "that if the vessel was the property of the defendant, the agreement to dismiss the suits in Currituck, on a settlement of all transactions between them, did not divest the defendant of his property in the vessel, but that the defendant would be permitted to set up his title whenever he could fairly get the possession."
This objection I think sustainable, because if the right of the vessel was an item in the settlement of all transactions between them, that right vested in the person to whom the settlement gave it; and was divested out of the other party in case he had a right to it before that time. If an agreement is entered into upon a supposition of a doubtful right, it is binding. The compromise of a doubtful right is binding. 1 P. Wms., 727; 1 Atk., 10; 2 Bl., 448. If either party should be imposed upon by the fraudulent conduct of the other, the case would be otherwise; such agreement might be set aside for fraud. But as that is not the case here, I think the rule for a new trial should be made absolute.
And of this opinion was the rest of the Court.
Reversed. *Page 75 
(182)